DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 7/14/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments are sufficient to obviate all prior objections.

The prior art rejection in question is a 102(a)(1) rejection over US 2013/0153304 (Crawford).
Applicant argues that Crawford fails the "a stop positioned at least partially within the pressure equalization bore or the lubricant passage, wherein the stop restrains the floating plug from sliding into the lubrication passage through the first end of the lubricant chamber portion".
Applicant asserts "[t]o the contrary, Crawford FIG. 8 includes an "enlarged bypass 54… in order to allow well fluid to bypass the floating plug" (Crawford, Para. [0033]). "Eventually, the plug 28 enters the bypass chamber 54, and the well fluid can then flow around the plug" (Crawford, Para. [0034]).
"To get around this deficiency, the rejection tries to equate the "surfaces of 'enlarged bypass chamber 54'" as the stop. This, in turn, relies on a flawed interpretation that Crawford's "bypass chamber 54" is part of [bore section 34b] which is part of [bore 34]" (Office Action, Page 3). It is untenable to construe 54 as part of the pressure Crawford explicitly allows flow around the plug, whereas claim 1 as presently worded requires that the floating plug be slidable and seal along the pressure equalization bore. Since the enlarged bypass chamber 54 allows flow around the plug, Crawford's bypass chamber 54 cannot be interpreted as an extension of the pressure equalization bore" (emphasis Applicant's).

First, Crawford states "enlarged bypass chamber 54 is provided at an end of the bore section 34b" (¶ 33), so Applicant's statement that this is somehow "a flawed interpretation" of Crawford is unsupported by the Crawford.
Second, the claim recites "a floating plug […that] is slidable along the pressure equalization bore and seals the lubricant chamber portion from the open portion". As explicitly quoted in the prior Action, and which Applicant has not attempted to reconcile with their present arguments, Crawford plainly states "a spherically-shaped plug 28 sealingly and slidingly disposed in the bore, whereby the plug 28 prevents fluid communication between the first [open portion] and second sections 34a, b of the bore 34" (¶ 54).
The claim does not require that the ball seals when abutted against the stop and it is improper to import such an additional limitation into the claims through arguments, as Applicant themselves note in ¶s 3, 74, & 76 of the present specification. MPEP §2111.01, subsection II.
The ball of Crawford seals at some locations of the bore and not others. The claim is not worded with sufficient narrowness to exclude this interpretation. If Applicant wishes 
The examiner respectfully maintains the prior grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0153304 (Crawford). The independent claims will be addressed first so that similar dependent claims may be addressed together.

	Independent claim 1: Crawford discloses a roller cone drill bit (fig 1) comprising:
	a pressure equalization bore ("bore 34" - ¶ 18) defined within the roller cone drill bit that includes a lubricant chamber portion (34b) and an open portion (34a, which is open to the exterior through filter 36 - ¶ 19);
	a lubricant passage ("lubricant passage 26" - ¶ 15) defined within the drill bit and fluidically coupled to a first end of the lubricant chamber portion (fig 2 & ¶ 19);
	a floating plug positioned within the pressure equalization bore between the lubricant chamber portion and the open portion ("floating plug 28" - ¶ 15), wherein the floating plug is slidable along the pressure equalization bore ("a spherically-shaped plug 28 sealingly and slidingly disposed in the bore 34, whereby the plug 28 prevents fluid communication between first and second sections 34a, b of the bore 34" - ¶ 54; this limitation is discussed in more detail in the Response to Arguments section above and respectfully not repeated again here) and seals the lubricant chamber portion from the open portion (ibid); and
a stop (drawn to the surfaces of "enlarged bypass chamber 54 [which] is provided at an end of the bore section 34b" - ¶ 33 - which prevents further movement of "plug 28" as well as prevents its entry into "lubricant chamber 24" - ¶s 33 & 34) positioned at least partially within the pressure equalization bore (54 is part of 34b which is part of 34) or the lubricant passage, wherein the stop restrains the floating plug from sliding into the lubricant passage through the first end of the lubricant chamber portion (54 prevents further movement of "plug 28" as well as prevents its entry into "lubricant chamber 24" - ¶s 33 & 34; this limitation is discussed in more detail in the Response to Arguments section above and respectfully not repeated again here).
The examiner also notes that the embodiment of figure 9 can be drawn to the present "stop" under the following interpretation:
	a floating plug positioned within the pressure equalization bore between the lubricant chamber portion and the open portion ("floating plug 28" - fig 9), wherein the floating plug is slidable along the pressure equalization bore ("a spherically-shaped plug 28 sealingly and slidingly disposed in the bore 34, whereby the plug 28 prevents fluid communication between first and second sections 34a,b of the bore 34" - ¶ 54 - still applicable to the embodiment of figure 9) and seals the lubricant chamber portion from the open portion (ibid); and
(annular body of "pressure relieve valve 48" - fig 9 & ¶ 35) positioned at least partially within the pressure equalization bore (within 34 - fig 9) or the lubricant passage, wherein the stop restrains the floating plug from sliding into the lubricant passage through the first end of the lubricant chamber portion (via spring 50; the floating plug 28 is part of the overall "pressure relief valve 48" - ¶ 35 - and is connected via spring 50. This prevents the plug 28 from sliding downward into the "lubricant passage").

Independent claim 13: Crawford discloses a method for forming a lubricant reservoir comprising:
manufacturing a drill bit (fig 1) with a pressure equalization bore ("bore 34") fluidically coupled to a lubricant passage ("lubricant passage 26" - fig 2 & ¶ 15) and the lubricant passage fluidically coupled to one or more bearings ("balls 22" - fig 2);
positioning a stop at least partially within the lubricant passage or the pressure equalization bore of the drill bit ("retainer 36" which is within the pressure equalization bore - fig 2), wherein the lubricant passage is fluidically coupled to a first end of a lubricant chamber portion (lower end of "section 34b" - fig 2 & ¶ 19) of the pressure equalization bore (34b is a "section" of "bore 34" - ¶ 19);
positioning a floating plug ("floating plug 28") within the pressure equalization bore between the lubricant chamber portion and an open portion of the pressure equalization bore (34a is open via "retainer 36" - ¶ 21; plug 28 is the demarcation between the "lubricant chamber portion" and the "open portion"), wherein the floating plug is slidable along the pressure equalization bore and seals the lubricant ("a spherically-shaped plug 28 sealingly and slidingly disposed in the bore 34, whereby the plug 28 prevents fluid communication between first and second sections 34a,b of the bore 34" - ¶ 54), and wherein the stop restrains the floating plug from sliding into the lubricant passage through the first end of the lubricating chamber portion (54 prevents further movement of "plug 28" as well as prevents its entry into "lubricant chamber 24" - ¶s 33 & 34; this limitation is discussed in more detail in the Response to Arguments section above and respectfully not repeated again here); and
filling the lubricant reservoir with a lubricant ("Lubricant is supplied to the interface between the cone 12 and the journal 20 from a lubricant chamber 24 via a passage 26. " - ¶ 15), the lubricant reservoir extending from the floating plug in the lubricant chamber portion of the pressure equalization bore, through the lubricant passage, and to the one or more bearings (ibid & fig 2).
The examiner also notes that, for the purposes of claims 18 & 19, the claimed "stop" can also be drawn to the surfaces of "enlarged bypass chamber 54 [which] is provided at an end of the bore section 34b" (¶ 33). This prevents further movement of "plug 28" as well as prevents its entry into "lubricant chamber 24" (¶s 33 & 34).

Dependent claims 2-12 & 16-20: Crawford further discloses
Claim 2: a bypass line that is connected to the pressure equalization bore at one end and the lubricant passage at an opposing end of the bypass line (drawn to the passage around ball 28 and into 24 when the ball is received in "enlarged bore 54" - ¶s 33 & 34).

Claims 3 & 18: the stop (drawn to the surfaces of "enlarged bypass chamber 54 [which] is provided at an end of the bore section 34b" as discussed at the end of claim 13 above - ¶ 33) is a ledge (fig 8 shows 54 defining a shoulder / restriction / ledge between 34b & 24) machined into the pressure equalization bore (fig 8; some generic "machinery" is necessary to form the structure shown in fig 8).

Claims 4 & 19: the stop is a solid body (54 is defined by a solid body).

Claim 5: the stop further includes a cup to receive the floating plug (54 defines an "enlarged chamber" that receives 28: ¶s 33 & 34).

Claims 6 & 20: the stop is chamfered (54 is chamfered as shown in fig 8), flat (36 is flat on its upper and lower ends), rounded (54 is defined by curved surfaces as shown in fig 8; 36 has rounded sides), convex, concave, or any combination thereof.

Claim 7: the stop further includes an annular body (citing the embodiment of figure 9 as discussed at the end of the rejection of claim 1 above. The body of "pressure relieve valve 48" defines an annular body as clearly shown in fig 9) having a stop bore extending axially through the stop (an axial bore is clearly shown in fig 9).

Claim 8: the stop further includes a pass-through bore (drawn to the radial passage that leads to 52, clearly shown in fig 9).

Claim 9 recites "the stop is press-fit into the lubricant chamber portion" in an apparatus claim. This is "product-by-process" claim. See MPEP §2113. While not improper per se, " determination of patentability is based on the product itself" not on it's method of production (ibid). The manufacturing process can impart a structural limitation if it can be said that the process imparts a distinctive "fingerprint" so-to-speak on the final product. In the instant case, figure 9 does not show any threads or welds, which is structurally commensurate with press fitting.

Claim 10 recites "the stop is machined into the lubricant chamber portion" in an apparatus claim. This is "product-by-process" claim. See MPEP §2113. While not improper per se, " determination of patentability is based on the product itself" not on it's method of production (ibid). The manufacturing process can impart a structural limitation if it can be said that the process imparts a distinctive "fingerprint" so-to-speak on the final product. In the instant case, "machining" is a generic manufacturing recitation that is neither narrow nor critical (many different manufacturing methods are discussed in the present case). The examiner therefore holds that "machining" does not result in a patentably distinct difference from the structure of 54 already shown in the prior art.

Claim 11: the stop (citing the embodiment of figure 9 as discussed at the end of the rejection of claim 1 above) further includes a slotted body (a radial slot that leads to 52, clearly shown in fig 9).

Claim 12: at least a part of the lubricant chamber portion has a diameter that is smaller than the floating plug (24 is clearly narrower than 34 in fig 8, as necessary for 54 to catch plug 28).

Claim 16: the pressure equalization bore includes a bypass line ("an enlarged bypass chamber 54 is provided at an end of the bore section 34b" which is part of 34 - ¶ 33 & fig 8) that is connected to the pressure equalization bore at one end (ibid, upper end) and to the lubricant passage at an opposing end of the bypass line (¶ 33 & fig 8).

Claim 17: the stop includes a slotted body (52 defines a slot in body 48 which acts as the retainer for ball 28 in the embodiment of fig 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0153304 (Crawford) in view of US 4,765,205 (Higdon).
Claim 14: Crawford discloses all the limitations of the parent claims but does not expressly disclose that the passage is bored out during manufacturing. However Higdon discloses a method of assembly a roller cone drill bit where the bit legs are rough formed (abstract). The examiner notes that the bit legs also have bores through them (fig 4). The examiner interprets "machining" as commensurate with "boring" when applied to an internal bore.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to bore the passages taught by Crawford as taught by Higdon. Crawford does not discuss the specifics of manufacturing thus forcing the reader to look elsewhere. Boring is an exceedingly well understood and commonplace method of machining components.

Claim 15: Crawford discloses all the limitations of the parent claims but does not expressly disclose that the drill bit is cast during manufacturing. However Higdon discloses a method of assembly a roller cone drill bit where the bit body is cast (abstract). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing cast the bit body taught by Crawford as taught by Higdon. Crawford does not discuss the specifics of manufacturing thus forcing the reader to look elsewhere. Casting is an exceedingly well understood and commonplace method of machining components and can be used to produce complex geometries, as is well known.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676